Bilateral agreements between Member States and third countries concerning sectoral matters and covering applicable law in contractual and non-contractual obligations - Bilateral agreements between Member States and third countries on judgments and decisions in matrimonial matters, parental responsibility and maintenance obligations - Development of an EU criminal justice area (debate)
The next item is the joint debate on
the report by Tadeusz Zwiefka, on behalf of the Committee on Legal Affairs, on bilateral agreements between Member States and third countries concerning sectoral matters and covering applicable law in contractual and non-contractual obligations, on the proposal for a regulation of the European Parliament and of the Council establishing a procedure for the negotiation and conclusion of bilateral agreements between Member States and third countries concerning sectoral matters and covering applicable law in contractual and non-contractual obligations - C6-0001/2009 -
the report by Gérard Deprez, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on bilateral agreements between Member States and third countries on judgments and decisions in matrimonial matters, parental responsibility and maintenance obligations, on the proposal for a Council regulation establishing a procedure for the negotiation and conclusion of bilateral agreements between Member States and third countries concerning sectoral matters and covering jurisdiction, recognition and enforcement of judgments and decisions in matrimonial matters, parental responsibility and maintenance obligations, and applicable law in matters relating to maintenance obligations - C6-0035/2009 -, and
the report by Maria Grazia Pagano, on behalf of Committee on Civil Liberties, Justice and Home Affairs, on development of an EU criminal justice area, with a proposal for a European Parliament recommendation to the Council on development of an EU criminal justice area.
Mr President, Commissioner, firstly I would like to extend my very warm thanks for our successful work together to the rapporteur from the Committee on Civil Liberties, Justice and Home Affairs, Mr Deprez, all the shadow rapporteurs, and the representatives of the Czech Presidency and the European Commission. In spite of our fairly distant initial negotiating positions, we have managed to reach a compromise, which, I hope, will allow us to come to an understanding with the Council at first reading.
The proposal for a regulation establishes a mechanism, on the basis of which Member States will be able to renegotiate, negotiate and conclude bilateral agreements with third countries in the area of judicial cooperation in civil and commercial matters. An analogical mechanism is foreseen in relation to bilateral agreements in the area of jurisdiction, recognition and enforcement of judgments and decisions in matrimonial matters, parental responsibility and maintenance obligations. It is a response to the practical problem which arose in consequence of Opinion 1/03 of the European Court of Justice on the new Lugano Convention, in accordance with which the Communities are competent to conclude external agreements to the same extent that they used the mandate to accept legal means in the area of judicial cooperation in civil cases under Article 61(c) of the EC Treaty.
The proposed instrument establishes a special procedure. For this reason, the legal frameworks of the proposed mechanism must be strictly limited both in terms of scope and time. The first condition is met by limiting the proposed regulation to bilateral agreements in the areas of jurisdiction and recognition and enforcement of judgments and decisions in civil and commercial matters. The second condition is met by the 'sunset clause', in accordance with which an agreement concluded under this procedure automatically loses force at the moment of conclusion of an agreement by the Communities with a third country.
Admittedly I do see the need to include in the legal frameworks the matter of performance of external competencies in the area which includes the specific law of contractual and non-contractual obligations, and also of matrimonial matters. However, it would seem to be necessary to make clear that the proposed mechanism will be applicable not only to sectoral agreements determined by the limited scope of this proposal, but also to other agreements such as bilateral understandings and regional agreements between a limited number of Member States and neighbouring third countries - of course only in very limited cases, concerning specific matters, and with the intention of resolving local problems.
I was sceptical as to the need to set the 'sunset clause' at 31 December 2014, if, according to the proposed regulation, the European Commission has to present a report on the application of the resolution by 1 January 2014. In addition, the process of negotiating agreements with third countries is often complicated and lengthy, and does not leave Member States much time to make use of the new procedure. Therefore the compromise proposal for the regulation to expire on 31 December 2019 allows a more complete and effective use of the procedure by Member States.
Despite the differing view of the European Commission, I am of the opinion that in its report on the application of the regulation the Commission should present the regulation in the context of other legislative instruments, such as Brussels I. The proposed mechanism, which includes a two-stage control function on the part of the Commission, will undoubtedly serve to ensure cohesion with the acquis. However, I have tried to achieve the greatest possible flexibility in the proposed procedure and a shortening of the times designated for the Commission to react, and also a reduction in the bureaucratic load. Democratic authorisation and the role of the European Parliament are not in any doubt, and therefore I also insist that the European Parliament and the Member States be given information at every stage, from the intention of a Member State to start negotiations with a third country through to conclusion of an agreement.
I would like to stress that the procedure for concluding bilateral agreements with third countries gives us a unique opportunity to demonstrate that the European Union is able to solve the problems of its citizens in their interest, which is particularly important in the context of the economic crisis and the growing Euroscepticism in many Member States. In conclusion, Mr President, in spite of certain differences of approach in a specifically legal sense we must show our pragmatism here, while of course respecting the acquis communautaire.
Mr President, Commissioner, as Mr Zwiefka just said, we are simultaneously discussing two reports which have different scopes, but which form part of the same logic and are subject to identical procedures.
The first, for which Mr Zwiefka is the rapporteur - and I wish to thank him for the courtesy he has shown me and for his patience when faced with some of my demands -relates to a proposal for a regulation under the codecision procedure. The second, for which I am the rapporteur, involves a proposal for a regulation that merely provides for consultation of the European Parliament.
In essence, Mr President - and I agree on this - the problems that we are trying to solve with these two instruments are serious and very often really tragic. Each of us has heard of or knows cases where a marriage with a person from a third country has failed and where the father or more often the mother no longer has the right to see the children, who have been taken by the spouse to his or her country of origin or elsewhere, and sometimes is unable to discover their whereabouts. The same goes for the possibility of receiving maintenance payments.
Clearly, these issues are real, serious and tragic. There is an urgent, legitimate need to attempt to find a solution to this, in particular by negotiating agreements with third countries.
What, though, is the origin of the issue that we are concerned with today? Why is it that the European institutions have to deal with this problem? The answer is simple. For all of these matters, the negotiation and conclusion of agreements with one or more third countries falls within the exclusive competence of the Community. The exclusively Community nature of these matters is explicitly confirmed by rulings from the Court of Justice and the opinions of the legal services. This means that what appeared to be very simple is, in fact, a little more complicated and more sensitive. So the question now is this: is it legally possible, given the current state of the Treaties and the case-law of the Court, to allow the Member States to exercise one of the Community's exclusive competences and, if so, under what conditions?
Personally, Mr President, I am not a great legal expert. I am not a legal expert at all, but I have not found a legal basis in the current Treaties that would explicitly authorise the Community wholly or partially to surrender its exclusive competences for the benefit of the Member States. This means that I, for my part, remain very puzzled and very doubtful as to the very principle of the mechanism that is proposed to us.
Having said that, I must admit that the opinions of our institutions' legal services have opened some doors. That is very clear. For example, Commissioner, the opinion of your institution's legal service, and I quote: 'agrees that the exercise of external Community competence by the Member States is legally possible in exceptional circumstances and under specific conditions, both in form and in substance'. The European Parliament's legal service is much less explicit, although it did offer some possibilities.
It is these very precise and restrictive legal principles that formed the basis of the amendments I tabled, and of the negotiations in which I took part, which were held in trialogue with the Council and the Commission. I am, I repeat, very aware of the tragedies suffered by some of our fellow citizens and I am determined to make great efforts to help them. That is why, in the end, I agreed to the compromise negotiated with the Council and the Commission, but I wish to make it very clear, Mr President, Commissioner, that the Community's exclusive competence must remain as such. The Member States must not, by granting countless derogations and broadening the scope, end up reclaiming what is an exclusive Community competence. That is the line that I have taken and, in the future, that is the line that I will defend.
Mr President, ladies and gentlemen, I would like to begin by warmly thanking everyone, all my fellow Members and officials who have made a contribution to improving the text we will vote on tomorrow. My particular gratitude goes to Mr Demetriou, whose previous excellent recommendation provided a starting point for my report.
In my work, I was always very aware of the need to provide useful guidelines for building an authentic European space for legal cooperation and I hope, rather, I am convinced, that my work may again be useful to the forthcoming Swedish Presidency, which will be faced with the difficult task of drafting the Stockholm programme.
I started with two considerations when drawing up the text: the first was that criminal processes have numerous and important implications for fundamental freedoms, both for the victims of crime and also for suspects and defendants. The priority that this Parliament cannot fail to emphasise and the main crux of my report is therefore a focus on respect for human rights.
Much space was devoted in the recommendation precisely to the defence of fundamental rights, with particular attention given to victim protection, prison conditions, prisoners' rights and procedural guarantees, including the right to be told one's rights and to the assistance of an officially appointed lawyer, the right to evidence, the right to be informed of the nature of and the reasons for the charges and to gain access to the relevant documents in an understandable language, the right, then, to an interpreter.
The second consideration on which I based my report is that, as may be seen from the report on the implementation of the Hague Programme for 2007, the level of implementation with regard to legal cooperation in the criminal field was somewhat low, even though satisfactory developments were registered in other sectors, such as civil co-operation, border management, immigration and asylum policies.
It is therefore clear that something more must be done. The principle of mutual recognition, the cornerstone of mutual cooperation, is very far from being satisfactorily recognised. We need to get to the root of the problem, identifying the causes of this disappointingly low increase so that we can prepare the most effective solutions.
I believe that the main causes lie in the lack of reciprocal awareness and trust between States, and in the report I therefore lay emphasis on training, assessment, information sharing and good practice.
When it comes to training, we must certainly not overlook the considerable steps forward, made in particular due to the training contribution offered by the European Judicial Training Network. In my opinion, we nevertheless need to go beyond the current training model based mainly on national postgraduate schools in order to build a stronger common judicial culture, which is still lacking. For this reason, I highlighted the need to move towards a well-organised European training institute for judges and lawyers, with adequate resources, yet referred to the need to avoid pointless duplication between existing facilities and highlighted the important role of national schools.
Secondly: we need a more effective all-round assessment mechanism of justice, of judicial authorities and of the implementation of European Union directives. The report therefore proposes setting up a group of experts to permanently monitor the application of Community law and the quality and effectiveness of justice, on the model of the Schengen mutual evaluation system. Its purpose is also to identify any weaknesses in the system and legislative shortcomings in the matter of criminal judicial cooperation in order to provide the European legislator with all the information resources required for a proper political and regulatory assessment.
Lastly, the use of new technologies, which are very important for data collection, reinforces existing database systems and the circulation of information. I hope that tomorrow's vote will be a repeat of the excellent result achieved in the Committee on Civil Liberties, Justice and Home Affairs.
Mr President, I wish, of course, to thank the three rapporteurs, and I will first of all turn to Mr Zwiefka and Mr Deprez. Obviously the Commission is glad that compromises have been reached. That said, it is correct that there have been intense negotiations since February and that we have thus reached an agreement at first reading on the two proposals presented by the Commission at the end of 2008.
This is a very sensitive area for all the institutions involved - Commission, Council, European Parliament - as Mr Deprez has highlighted so well. I thank all of the parties for having arrived at a text that seems to us to respect the Commission's institutional prerogatives and, at the same time, seems to be a response to the legitimate expectations of the Member States and of Parliament.
I would, however, point out that this is an exceptional procedure, limited in scope and in time, and that the Community's exclusive competence in the matters involved must, in any case, continue to be respected. I am very firm on this and I agree with what Mr Deprez said, when he pointed out that the Member States must not take advantage in this way of the situation to reclaim certain competences and to encourage the Commission to somehow abandon the idea of making proposals.
I believe that we are in full agreement on this matter. That said, it is also the case that this flexibility will allow the Member States to enjoy, where the Community does not exercise its competence, an institutional framework to help citizens gain access to justice in third countries, especially in the area of family rights. It is true, too - Mr Zwiefka and Mr Deprez alluded to this - that we must think about the rules relating to divorce, the custody of children, access rights and maintenance obligations, and about the painful situations that can arise for want of legislation that is universally applicable to these areas, at international level.
The proposal on the law applicable to contractual and non-contractual obligations could also have a positive effect on the resolution of very concrete, very specific problems, such as those related, for example, to road and river traffic, or the management of airports located at the borders of several States, such as the Basel-Mulhouse-Freiburg airport. That being said, this is another application of this institutional framework which must, once more, remain the exception.
I would like in any case to thank the rapporteurs from the Committee on Legal Affairs and the Committee on Civil Liberties, Justice and Home Affairs for the work they have achieved, and I also thank them for their understanding, which has allowed this agreement to be reached before the end of this Parliament's term of office.
I will now mention the report by Mrs Pagano, with whose approach and content I am in agreement. I welcome Parliament's growing involvement in the area of criminal justice, not merely as regards legislative action, but also as regards the design of the future of the European area of criminal justice.
Thank you, Mrs Pagano, for having given your support to the work we are doing at present, since we are preparing the Stockholm Programme and we will be publishing a communication containing recommendations for the period 2010 to 2014. I am delighted that your report fully supports the principle of mutual recognition. It is thanks to the principle of mutual recognition that the Union has achieved major successes, including the European arrest warrant, and all this is a blueprint for a true area of criminal justice.
The report also deals with the issues faced in implementing the principle of mutual recognition, and it is true that the transposition and the full and consistent application of the many existing instruments that are based on the principle of mutual recognition must be monitored. It is also true, though, that there can be no mutual recognition unless the mutual trust between Member States' legal authorities increases. That really is the main ingredient of mutual recognition. I am therefore grateful to the European Parliament for advocating the creation of a truly common judicial culture, as you have just said, Mrs Pagano.
You have rightly insisted on the development of training for the legal professions, of training in the European mechanisms, of relationships with the Court of Justice, of the use of instruments of mutual recognition, of legal cooperation and of comparative law. On this point, I fully agree with your report, as I believe that, in the Stockholm Programme, the training of judges and the exchange of judges among Member States will be the key to the future of this European area of law that we so want.
Obviously, the Justice Forum, which is a meeting place for the various networks of legal professionals, will also be used to play an essential role in raising practitioners' awareness of the European dimension of their activities and, with the Union's help, these practitioners will have to cooperate to ensure a true exchange of best practice.
The Commission also agrees with the report's proposal - really, thank you - for an assessment mechanism which will not be restricted merely to the transposition of the Union's instruments, but which will also cover more generally the state of justice in the Member States.
It will assess its effectiveness, its speed, and respect for guarantees of defence. On this issue, work has already begun with the idea, put forward by the justice minister of the Netherlands, of creating an assessment mechanism to measure how the judiciary is operating, in terms of respect for the principles of the rule of law, using, of course, the existing apparatus and bringing added value in terms of political monitoring. These assessments will allow recommendations to be made.
In addition, the Commission is in favour of increased European Parliament involvement in its assessment mechanisms. Mr Deprez, this would be an opportunity to include Parliament in the work of the expert groups that we will be putting in place this year and in coming years.
Next, you mentioned the transposition of the new Eurojust decision. Here too we agree with the approach suggested in the report, on the usefulness of an implementation plan and of meetings of experts with the Member States. It is thanks to these things that we will be able to implement the new Eurojust decision quickly.
Finally the report insists on the judicious use of new technologies. The European e-justice strategy was launched to exploit the potential of information and communication technologies in the field of justice.
There you have it, I can only thank the European Parliament for its work and for the deliberations it has shared with us in this area. I am also convinced that, together, we will succeed in building this criminal justice area, this area of law which should characterise a community of citizens which quite rightly have the right to enjoy quality justice, in whichever Member State they find themselves.
President-in-Office of the Council. - Mr President, I welcome this opportunity to speak on these three important legislative proposals, and am grateful to the rapporteurs for the extensive work which has gone into their reports. I would like first to comment on the first two proposals, and then to turn to the third proposal on the issue of the further development of criminal justice within the EU.
The objective of the two proposals covered by the reports from Mr Zwiefka and Mr Deprez is to establish a procedure which will allow the Member States to negotiate and conclude agreements with third countries on aspects of judicial cooperation in civil matters falling within the exclusive competence of the Community.
The first proposal, subject to the codecision procedure, covers applicable law in contractual and non-contractual obligations. The second, subject to the consultation procedure, covers certain matters in the area of family law.
I would like to underline that the procedure put in place by the two future regulations is devised in such a way as to ensure the integrity of Community law. Before authorising the negotiation of an agreement, the Commission will check that the envisaged agreement does not render Community law ineffective or undermine the proper functioning of the system established by its rules. The Commission will also check that the envisaged agreement does not undermine external relations policy as decided by the Community.
It could in fact be argued that, by making it possible for Member States to negotiate and conclude agreements with third countries that are compatible with Community law, the range of operation of Community law is extended to countries outside the European Union.
The procedure established by the two proposals will apply primarily to the negotiation and conclusion of bilateral agreements between a Member State and third countries. It will in certain cases, however, also apply to the negotiation and conclusion of regional agreements between more than one Member State and/or more than one third country. As far as regional agreements are concerned, the procedure established by the proposal in the area of the family law will apply to the amendment or renegotiation of two already-existing conventions between the Nordic States. In the proposal in the area of applicable law, only a few regional arrangements will in fact fall within its scope. These could cover, for example, the operation of an airport situated in a border area, waterways common to two or more countries, or cross-border bridges and tunnels.
The procedure established in the two proposals is based on a high degree of trust and cooperation between the Member States and the Commission. A mechanism is provided to deal with those situations where the Commission, on the basis of its assessment, reaches the conclusion that the negotiation or conclusion of an agreement should not be authorised. In such situations, the Member State concerned and the Commission will enter into discussions with the aim of finding a solution together.
The Presidency, on behalf of the Council, hopes and expects that it will be possible to reach a first reading agreement on the proposal in the area of applicable law. Constructive negotiations have taken place between the European Parliament, the Commission and the Council, during which the three institutions have together managed to solve a number of difficult issues.
As the proposal in the area of applicable law is largely identical to the proposal in the area of family law, it goes without saying that the amendments made to the first proposal have been taken over in the second proposal, even though that proposal is not subject to the codecision procedure. It is, in the interest of good law-making, highly desirable to maintain parallelism between the two texts.
I would like to conclude with a few comments on Parliament's recommendation on the development of EU criminal justice, which is the subject of the report by Ms Pagano.
The Council very much agrees on the importance of mutual recognition as a cornerstone of judicial cooperation within the EU. We consider that it should both be broadened - by adopting other legal instruments in the future - and deepened, through a more effective implementation of the mutual recognition instruments adopted so far.
In this context, the Council would like to draw Parliament's attention to the fact that it is in the process of finalising the fourth round of mutual evaluations on the practical implementation of the European arrest warrant and the surrender procedures between the Member States.
Within the context of this series of mutual evaluations, experts have also been studying the issues related to interaction between, on the one hand, the European arrest warrant, and, more generally, the principle of mutual recognition, and, on the other hand, the proportionality principle. However, the proportionality principle also has to be balanced with another principle, which is equally dear to Parliament - namely that of subsidiarity. The reality is that judicial authorities in various Member States have differing views on what constitutes a serious offence.
The Council looks forward to further work with Parliament and the Commission on the establishment of a system of horizontal and continuous evaluation and implementation of EU policies and legal instruments.
On the issue of judicial training, the Council shares Parliament's opinion that there is a need to foster a genuine EU judicial culture by, inter alia, promoting direct exchanges between judges, prosecutors and members of the judicial staff of different Member States, and to actively develop the European Judicial Training Network.
The Council also shares Parliament's view on the need for a swift and effective implementation of the new Eurojust and Europol decisions.
By way of conclusion, I would like to thank Parliament for the extensive and detailed work which has gone into the three reports before us this afternoon.
Chairman of the Committee on Civil Liberties, Justice and Home Affairs. - (FR) Mr President, it is certainly not on behalf of the Committee on Civil Liberties, Justice and Home Affairs, but more so on behalf of my group that I would like to take advantage of this brief moment to express my extraordinarily positive reaction to Mrs Pagano's report. Congratulations on your report, Mrs Pagano. I believe that, in writing this report, you have drawn up an extraordinarily detailed list of items that should figure prominently, Commissioner, in the Stockholm Programme, which I know the Commission is actively preparing.
Allow me, beyond what has already been said about the importance of assessing the training of judges, to highlight two issues that are fundamental to the question of mutual trust and which are at the root of what in future could become mutual recognition. Firstly, the independence of the judiciary. At present, a number of the EU Member States do not have a judiciary that is independent of the political power or other powers. This is a scandal, and this scandal must stop.
Secondly, procedural guarantees. As long as we cannot be sure that, in some countries, people who are suspected or accused of having committed certain types of offences enjoy procedural guarantees similar to those that exist in other countries, it will be difficult to gain broad acceptance for the principle of mutual recognition. This is a fundamental issue that I wished to introduce into this debate. Congratulations, Mrs Pagano.
on behalf of the PPE-DE Group. - (HU) The national boundaries drawn after the Second World War divided communities and families. I would like to tell you about an example of this close to us here in Europe. Szelmenc was at one time part of Hungary. However, one part of it, Nagyszelmenc, is currently located on the territory of a European Union Member State, Slovakia, while the other part, Kisszelmenc, is in Ukraine.
Before 23 December 2005 there was not even a border crossing between the two villages. For 60 years parents, children and relatives lived completely separated from each other so that they could not meet for decades. The EU gave them the eagerly awaited opportunity to end this situation by opening a border crossing. The example just mentioned is only one of many hundreds or thousands, providing at the same time a powerful argument as to why we are discussing this report now.
The draft regulation provides a procedure on the jurisdiction to be applied between Member States and third countries in relation to matrimonial matters, parental responsibility and maintenance obligations. The regulation will not supersede Community laws, but is only to be applied when the relevant Member State demonstrates that there is a specific interest based on economic, geographical, cultural or historical relations, especially between the Member State and the third country in question, in signing a bilateral sectoral agreement with the third country. At the same time, the Commission states that the proposed agreement only has a limited influence on the uniform and consistent application of existing Community regulations and on the operation of the system implemented on the basis of the regulations mentioned.
I would like to thank the rapporteur, Mr Deprez, for taking on this important subject influencing the lives of citizens living both inside and outside the EU, especially because this document achieves a balance between the legal jurisdiction of Community institutions and that of national states.
Mr President, I believe that the proposals for regulations that have been submitted to us by the Commission are important and necessary and, on the other hand, it was also important and necessary for us in the European Parliament to insist on the principle that has been insisted upon by the two rapporteurs, Mr Zwiefka and Mr Deprez, which is the principle of Community competence.
This is an issue of Community competence on which, for practical reasons, it is advisable to maintain certain responsibilities to be exercised by the Member States, but, as Mr Barrot said, these should be restricted in terms of scope and also time. There is no option to decline to exercise Community competence, and neither the Council, the Commission nor Parliament has the power to waive these Community competences.
Having established this - this is an exceptional procedure - I believe that the amendments that we have debated and tabled, and which I believe will be adopted by Parliament tomorrow, will make it possible to adopt this package of measures at first reading. I also hope, however, that on the part of the Commission, in the next stage and going forward, we can progress with the development of a real European system of private law. This is becoming increasingly necessary, as pointed out, for example, by Mr Sógor in the previous speech. We are talking about problems that affect people most directly and, to the extent that we are able to resolve their problems, people will realise that the European Union has a function.
Finally, Mr President, I would like to congratulate my fellow Members, Mr Deprez and Mr Zwiefka, and to thank the Commission and the Council for their willingness to work together with us on this issue.
on behalf of the ALDE Group. - Mr President, I would like to thank Mrs Pagano for her excellent report and her cooperation in drafting compromise amendments which took in, for instance, some of my suggestions.
I think the European Parliament is putting down a firm marker regarding its ambitions for a European criminal justice area in the future, with the twin ambition of bringing criminals to justice and upholding the rights of defendants and victims. The report rightly highlights key issues like the need for monitoring implementation of legislation; boosting the training of judges, prosecutors and defence lawyers; and new legislation ensuring procedural safeguards, as Gérard Deprez has emphasised.
The European arrest warrant is an effective instrument for bringing criminals to justice, and I strongly regret that the British Conservatives opposed it. However, we must ensure - and governments must ensure - that European arrest warrants are not misused for trivial issues, like pursuing people who stole a pig or did not pay a hotel bill. Nor must it be abused for fishing expeditions for questioning, rather than the proper focus on return for charge and prosecution.
The European arrest warrant - as others have said - and the whole of criminal justice is based on mutual trust. So the Member States must show they deserve that trust by having high-quality legal systems and respecting, for instance, the European Convention on Human Rights and Strasbourg court judgements. We cannot have people returned, via European arrest warrants, to an EU country who are then sent back to a third country for torture. If defiance of Strasbourg happens, then the fundamental rights safeguards in the European arrest warrant must be invoked. I think EU governments have ducked the challenge of tackling substantive disparities in legal systems and the patchy respect for fair trial and human rights.
We must also try and ensure that the quality of criminal justice legislation is better in the future. Hopefully, after Lisbon - I am delighted the Czech Senate has ratified the Lisbon Treaty - we will have fewer press launches of Member State proposals which go nowhere and then, even if they are approved, are never properly implemented. EU-wide justice and high legal standards are crucial for our citizens when they travel, work and set up businesses in other countries and when people have to try and explain themselves in a foreign language. It is high time that we made sure that anyone caught up in the criminal justice system of another Member State was made aware of their rights and obtained proper legal assistance, interpretation and translation.
Finally, I am very disappointed that the UK Government was one of those that blocked a procedural rights measure. I hope they are going to change their minds in the future.
(IT) Mr President, ladies and gentlemen, I am partly in agreement with the three reports we are discussing.
Mr Zwiefka's report is easier to swallow because it makes the procedure for negotiating and concluding bilateral agreements on sectoral aspects between Member States and non-EU countries homogeneous and, all things considered, more transparent.
As for Mr Deprez's report, I essentially agree with the second half, when it refers to the necessary consistency required of the Commission if we intend to develop a Community policy concerning external relations in the judicial co-operation sector. However, when it comes the possibility of the Member States concluding the agreements themselves, as a nationalist I am of course pleased with this and hope that it is not a process that is necessarily limited in scope and time.
Lastly, I must honestly say that I have some doubts about Mrs Pagano's European Parliament recommendation. I am grateful to her for having pointed out and supported the use of e-justice, all the more so because I was responsible for drawing up the report, and I still owe a debt of gratitude to those who co-operated to ensure its success. However, my awareness of subjects concerning the fundamental freedoms of victims, and also of suspects and defendants, as well as the need to implement the judicial training of judges and operators, lead me to remark that we still have a long way to go in this area - at least we certainly do in Italy. Furthermore, when it comes to the European arrest warrant, frankly my doubts turn into outright opposition. I nevertheless thank the rapporteurs for having worked on these subjects with skill and precision.
(EL) Mr President, I too should like to take my turn in congratulating the three rapporteurs, Mr Zwiefka, Mr Deprez and Mrs Pagano. Ι should like in particular to congratulate Mrs Pagano on her report as shadow rapporteur and to thank her for her kind words and, at the same time, to thank her for working in close cooperation with me on the report. I should also like to express my satisfaction at the fact that, according to the Commissioner, the Commission accepts almost all the points included in this report. As such, I fully endorse Mrs Pagano's report and, of course, everything she said in the House today.
Commissioner, 10 years have passed since the European Council announced at Tampere that it had adopted the strategic objective of creating an area of freedom, justice and security in the European Union, 10 years since the announcement that the cornerstone of judicial cooperation is mutual recognition of and trust in decisions by supreme courts. I must say that little has been done in this direction.
Thus, whereas in the case of civil law, several issues have been promoted, in the case of criminal law, things have remained almost at a standstill. We hope that, with the adoption of the Treaty of Lisbon, there will be greater progress in this direction.
Commissioner, even this proposal on minimum procedural safeguards has not been pushed forward and our request - and these words are also directed at the Council - is that you push it forward. I shall close by saying that there are, of course, differences between judicial systems, but there is also room for convergence. That is why the recommendation on the creation of a committee of wise persons to study all the differences and similarities in the law needs to be implemented, so that we have specific expert recommendations on the convergence of our laws and mutual trust in judicial systems.
(PL) Mr President, in the field of civil justice, apart from the acquis communautaire, there are a number of bilateral agreements which were concluded by Member States with third countries. Pursuant to Article 307 of the EC Treaty, Member States need to eliminate all provisions which may be present in agreements of this kind and which are incompatible with the acquis.
In its Opinion 1/03 of February 2006, the Court of Justice held that the Community has acquired exclusive competence to conclude international agreements with third countries on jurisdiction and the recognition and enforcement of judgments in civil and commercial matters. The question then arises as to whether all existing or proposed bilateral agreements with these countries and on these matters should be replaced by Community agreements. Or should Member States remain authorised to conclude these agreements where there is no Community interest involved?
This procedure, which is an exception to the rule, must, however, be subject to very specifically stated conditions relating to the scope of the mechanism and the time when it is in force. It is, therefore, important that the Commission establish a strategy and set priorities, bearing in mind the development of Community policy concerning external relations in the area of judicial cooperation on civil and commercial matters.
Mr President, I will be brief because I can only express the satisfaction I feel about the way in which Parliament has helped to shed light on this area of law, justice, security and freedom that we wish to build in the Union; I welcome all that has been said, especially on the principle of mutual recognition, which itself brings us back to mutual trust between judges.
It is true, as has been explained very well, that there is scope for convergence of the judicial systems, which, in particular, should be formalised through minimum procedures in the case of criminal proceedings. I really believe that all this is paving the way for a good Stockholm Programme, and I would like to thank Parliament for that.
As for the rest, I can confirm that it will indeed be possible to find an institutional framework for bilateral agreements, but that the Community and the Commission must have exclusive competence. That is what I am able to say. I do not wish to prolong the debate. There are still many things to be said.
Above all I am grateful to Parliament, and I must say - as I will not get to speak again - that I will have been greatly enriched by my experience as commissioner, insofar as I really feel that a good alliance between the Commission and the European Parliament can often - I apologise to the Presidency for pointing this out, but it is the truth - highlight and promote the general European interest.
However, I am of course grateful to the Presidency for having given its support. There must be synergy between the three institutions; however, my thanks go to the European Parliament which, again this evening, has just given us a very good report. Thank you, Mrs Pagano.
President-in-Office of the Council. - Mr President, this debate has been extremely interesting, and it seems that we are very close to reaching a first-reading agreement on the proposal in the area of applicable law. May I say there is not just agreement, but a fair and well-balanced agreement. This is, I think, an excellent illustration of the good cooperation between Parliament, the Commission and the Council.
I am convinced that Member States will make good use of the procedure established by both the future regulations, and it will allow them to provide an adequate legal framework for their relations with certain third countries with which they have specific ties.
As I stressed earlier, the first-reading agreement on the proposal in the area of applicable law has an impact on the other proposal in the area of family law, given that the two texts are largely identical. Through the first-reading agreement we have, therefore, also paved the way for an early adoption of the other proposal. This is indeed a desirable development.
A great many Member States have a huge interest in being able to conclude agreements with third countries on family law matters, such as custody of children, access rights and maintenance obligations due to, for instance, specific historical or social ties with those countries.
Finally, on behalf of the Council, I would like to thank Parliament for its inspiring recommendations on the development of EU criminal justice, which are the subject of the report by Mrs Maria Grazia Pagano. I would like to thank Parliament for this fruitful debate and for the excellent outcome.
Mr President, when we began this work we were aware that we were walking on thin ice. On the one hand there was the exceptional nature and unusual importance of the legal instruments upon which we were working. On the other hand there was an awareness of the passing of time and the unavoidable approach of the end of this term of the European Parliament, and thirdly and finally there was an expectation, both from the Member States and from the citizens of the European Union, that at least at some precisely specified time there would be help available for them to resolve matters which are for them so very difficult and at the same time so important.
It was only thanks to our will to achieve a good result, while of course retaining full respect for Community law, and our will to develop an instrument which will fit into the legal system of the EU, and thanks to our desire to work well together, that we could reach the stage at which we are closing the debate today, which will probably lead to our achieving success at first reading.
Therefore I would like once again to express my sincere thanks to Mr Deprez for his strenuous efforts at stopping us from crossing certain barriers. I would also like to express my sincere thanks to Mr Kohout for the unusually dynamic work of the representatives of the Czech Presidency, and to Commissioner Barrot for the truly perfect cooperation of the representatives of the Commission. I would also like to thank my fellow Members, who have spoken here today and who throughout the period of our work contributed to its final success, and also our coworkers, especially all the staff of the Committee on Legal Affairs, who put a truly huge amount of heart and hard work into the final success.
Mr President, I will not need two minutes. I believe - in response to what I took to be a call from the Council and a wish of Mr Zwiefka - that, as we have worked well together, so far as it depends on me, we will have an agreement at first reading tomorrow. Therefore in the voting instructions that I shall give to my political friends, I will advise them to vote for the text of the agreement that we have negotiated with the Council and the Commission, irrespective, I might add, of my personal feelings and of the improvements that I would have liked to have made to this text.
That said, Mr President, since I have a bit of time left, I would like to use it not to speak any longer about our reports, but to tell the minister how happy I am that, today, the Czech Senate has given its agreement to the Treaty of Lisbon. I think that, beyond the work that we have done, that is the good news, the main piece of good news, of the day.
(Applause)
I thank all those who have laboured on this, because we all know that the circumstances have not been easy. There were strong opposing winds in your country. The latest political events did not necessarily make things easier, and I would therefore like you to pass on our gratitude, both to the authorities and to the people of your country. Today you have served the European cause well!
Mr President, ladies and gentlemen, I wish to thank the Council for supporting the principles and, above all, if he will allow me, Commissioner Barrot, with whom I have had very profitable exchanges that have been extremely useful in the work that we have subsequently brought to the Chamber. I would also like warmly to thank those Members who worked on this report, giving me ideas and, of course, bringing all their experience to bear, first and foremost Mr Demetriou, Mrs Ludford and the excellent Mr Deprez.
I wanted to say that Mr Demetriou, Mrs Ludford and Mr Deprez hit the nail on the head; they identified the challenge faced by the European Union, because achieving a collective European judicial culture - which of course means seriously combating the factors mentioned by Mr Deprez - establishing the independence of the judiciary, providing guarantees and ironing out the disparities between the various judicial systems are the challenges that await us. I nevertheless believe that the work we have done allows us to be optimistic.
I would like to say to Mr Romagnoli - I say this from my own point of view, which ought to be his too - that, essentially, because of the way in which the situation is viewed, there definitely is pessimism in Italy, but we must be willing to be optimistic, and the work that you too, Mr Romagnoli, have done and the contribution that you have made to the report means that, together, we can build the European Union, and the European Union is a reality for we Italians as well.
The debate is closed.
The vote will take place tomorrow, Thursday, at 12 noon.
(The sitting was suspended for a few moments)